SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 22, 2014 USA SYNTHETIC FUEL CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 000-54044 13-3995258 (State or Other Jurisdiction of (Commission File Number) (IRS Employer Incorporation or Organization) Identification Number) 1717 Pennsylvania Avenue NW, Suite 1025 Washington, D.C. 20006 (Address of principal executive office) Registrant's telephone number, including area code: (202) 559-9303 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders USA Synthetic Fuel Corporation (the “Company”) held its Annual Meeting of Stockholders on May 22, 2014.At the Annual Meeting, three proposals were submitted to, and approved by, the stockholders of the Company. The proposals are described in detail in the Company’s proxy statement on Schedule 14A filed with the U.S. Securities and Exchange Commission on May 8, 2014.Set forth below are the final voting results for each of the proposals submitted to a vote of the stockholders: Votes Votes Broker Votes For Against Withheld Abstentions Non-Votes 1.Election of Directors Harry H. Graves - - 0 J. Bradley Davis - - 0 John P. Proctor - - 0 William J. Weyand - - 0 Dr. Steven C. Vick - - 0 Ernest K. Jacquet - - 0 James R. Treptow - - 0 2.Ratify the appointment of BDO USA, LLP - 0 3.Advisory vote on executive compensation - 0 In light of the advisory vote in 2013 to include a stockholder vote on the compensation of executives every year, the Company will include a vote on the compensation of executives each year until the next required vote on the frequency of such a vote. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunder duly authorized. Dated: May 28, 2014 USA SYNTHETIC FUEL CORPORATION By: /s/ Dr. Steven C. Vick Name:Dr. Steven C. Vick Title:President and CEO
